Citation Nr: 1538744	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to March 1969.  He died in July 2012, the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased veteran in a pending claim or appeal of a decision on a claim where the Veteran died on or after October 10, 2008.  See 38 U.S.C.A. § 5121A (West 2014); see also 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A substitute claimant is entitled to the same rights under VA regulations as if the deceased veteran had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2015).  In August 2012, the appellant requested to be a substitute and the Agency of Original Jurisdiction (AOJ) accepted her as a valid substitute in an October 2012 determination.  

The appellant testified at a hearing in June 2015 before the undersigned.  A copy of the transcript is of record.  The record was held open for an additional 30 days to allow her the opportunity to submit additional private medical evidence but none was received.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At her June 2015 hearing, the appellant testified that after the Veteran underwent a VA examination in July 2009, he received treatment from Dr. W., a private physician.  The appellant stated that Dr. W. treated the Veteran for his type II diabetes mellitus and erectile dysfunction.  She stated that Dr. W. believed that the Veteran's type II diabetes mellitus was severe enough to cause erectile dysfunction.  The Board is now on notice that potentially favorable medical records may exist and on remand the AOJ must attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In July 2009, the Veteran underwent a VA examination.  The examiner concluded that the Veteran's erectile dysfunction was not caused by his type II diabetes mellitus because he had no long term damage from that condition.  The examiner did not address the aggravation prong of a secondary service connection claim.  38 C.F.R. § 3.310 (2015).  Therefore, the opinion is inadequate and an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a release form for medical records generated by Dr. W.  If she provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the appellant should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Then, provide the Veteran's claims file to a qualified clinician so a supplemental opinion may be obtained regarding his erectile dysfunction.   The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the Veteran's July 2009 VA examination.

ii. The Veteran's July 2011 VA Form 9, where he asserts that he did not have erectile dysfunction until after he was diagnosed with type II diabetes mellitus.  

iii. The appellant's June 2015 hearing testimony.  

b. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was proximately due to or the result of the Veteran's service-connected type II diabetes mellitus.

ii. Whether it is at least as likely as not that erectile dysfunction was aggravated beyond its natural progression by the Veteran's service-connected type II diabetes mellitus.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




